Exhibit 10.3 SEPARATION AGREEMENT THIS SEPARATION AGREEMENT (this “Agreement”) is made as of February16, 2009 by and among Burlington Coat Factory Holdings, Inc., a Delaware corporation (“Parent”), Burlington Coat Factory Warehouse Corporation, a Delaware corporation (the “Company”), and Mark Nesci (“Executive”). Reference is made to (i) that certain Employment Agreement, dated as of April 13, 2006, by and between the Company and Executive (the “Employment Agreement”), (ii) the 2006 Management Incentive Plan of Parent (the “Plan”), (iii) that certain Non-Qualified Stock Option Agreement, dated as of April 13, 2006, by and between Parent and Executive (the “Option Agreement”), (iv) that certain Restricted Stock Grant Agreement, dated as of April 13, 2006, by and between Parent and Executive (the “Restricted Stock Agreement”), and (v) that certain Stockholders Agreement, dated as of April 13, 2006, by and among Parent, Executive, and certain other equityholders of Parent (the “Stockholders Agreement”).Capitalized terms used, but not otherwise defined, herein shall have the meanings given to such terms in the Employment Agreement. NOW, THEREFORE, the parties hereto agree as follows: 1.Employment Separation Matters. (a)Effective as of the date hereof, to the extent he has not already done so, Executive hereby resigns as a director of, and as the President and Chief Executive Officer of, Parent and the Company, and hereby resigns any other position he may hold as an executive, officer or director of any Subsidiaries of Parent or the Company.Executive’s status as an employee of Parent, the Company, and any of its Subsidiaries shall terminate on February 16, 2009 (the “Transition Date”).Effective as of the Transition Date, the Employment Agreement will terminate and be of no further force or effect, except for those terms and provisions which expressly survive termination of the Employment Agreement as provided in Section 10 of the Employment Agreement, each of which will survive the Transition Date in accordance with its terms. (b)From and after the Transition Date, Executive shall serve as a senior advisor to the board of directors of Parent, and in such role shall perform such duties, responsibilities, and functions as may be delegated to him from time to time by the board of directors of Parent.In his role as senior advisor, Executive shall (i) devote such efforts, time, and attention to the business and affairs of Parent, the Company, and its Subsidiaries as may be requested of him from time to time by the board of directors of Parent (except for permitted vacation periods and reasonable periods of illness and other incapacity), and (ii) receive an annual salary (payable in regular installments in accordance with the Company’s general payroll practices in effect from time to time) of $100,000 (the “Advisory Fee”), but shall not receive any other benefits (including, without limitation, any bonus, incentive compensation, deferred compensation, equity award, health, or welfare benefits), except as expressly set forth otherwise in this Agreement; provided, that the Advisory Fee shall only be payable from and after May 30, 2009 (the “Separation Date”).Executive and Parent may each terminate Executive's role as senior advisor at any time and for any reason (such date of termination, the “Advisory Termination Date”), and from and after the Advisory Termination Date Executive shall not be entitled to receive any further payments from Parent, the Company, or any of its Subsidiaries, other than accrued but unpaid salary or as expressly set forth otherwise in this Agreement. 2.Severance Payments and Related Matters. (a)Severance Payments.As of the Transition Date, in addition to the Advisory Fee but instead of any amounts to which Executive otherwise would be entitled pursuant to Section 4 of the Employment Agreement, Executive shall be entitled to: (i)all previously earned and accrued but unpaid base salary and bonuses, and unpaid business expenses; (ii)the pro rata portion of Executive's target bonus for the current fiscal year, to the extent the applicable targets are met for such year, pro rated based on the number of days worked by Executive during such year through the Transition Date; (iii)continuation of payment of Executive’s base salary as in effect on the Transition Date until the Separation Date; and (iv)$1,200,000. it being understood that in each case Executive shall be entitled to receive (and continue receiving) the amounts and benefit payments set forth herein (A)if and only if Executive has executed and delivered to the Company, and has not revoked or breached (including, without limitation, by bringing any Claim, as defined therein), the Release and (B)only so long as Executive has not breached, or engaged in conduct prohibited by, the Employment Agreement (including Sections 5 through 7 thereof) and has not breached any provision of this Agreement.The amounts payable pursuant to this Section 2(a) shall be payable from and after the Transition Date in regular installments (and in the case of the payments under clause (iv), over a period of two (2) years) in accordance with the Company’s normal payroll practices in effect as of the Transition Date and shall be subject to customary withholding, payroll, and other taxes; provided, that the amount, if any, payable pursuant to Section 2(a)(ii) shall be payable when bonus payments for the current fiscal year are made to other employees of the Company; provided, further, that the Company shall commence payment of the amounts payable pursuant to Section 2(a)(iv) on the Separation Date. (b)Health Coverage. (i)Subject to continued compliance with the provisions of Section 2(a) above, for the period commencing on the Transition Date and ending on the second (2nd) anniversary of the Separation Date (the “Health Continuation Period”), Executive shall be entitled to continued reimbursement of health care expenses for Executive and his spouse and eligible dependents under the Company's group health plan (the “Health Plan”) on the same basis as an active employee of the Company.During the Health Continuation Period, any periodic payments received by Executive pursuant to Sections 2(a)(iii) or (iv) shall be increased by the amount that must be paid by Executive for the amount that Executive must pay with respect to the applicable period for him and his spouse and eligible dependents to continue to be so covered, with such increases grossed-up for tax purposes as provided in Section 4(b)(i)(5) of the Employment Agreement. (ii)Effective at the end of the Health Continuation Period, Executive will be entitled to elect to continue coverage under the Health Plan for himself and his spouse and eligible dependents for as long as he lives, provided that the Health Plan remains in effect.If Executive so elects, Executive shall be solely responsible for paying the cost, as determined by the actuary for the Health Plan, of such coverage. (iii)Notwithstanding anything set forth in paragraphs (i) or (ii) above, the Company’s obligation to provide Executive with continued coverage under the Health Plan shall cease on the date on which Executive commences to be eligible for coverage under a subsequent employer’s group health plan. (c)No Other Payments.Except as set forth in Sections 1(b) and 2(a) above, Executive shall not be entitled to any other salary, bonuses, employee benefits or compensation from Parent, the Company, or any of their respective Subsidiaries after the Transition Date and all of Executive’s rights to salary, bonuses, employee benefits and other compensation hereunder which would have accrued or become payable after the Transition Date (other than vested retirement benefits accrued on or prior to the Transition Date that have not yet been paid) shall cease upon the Transition Date, other than, (i) those expressly required under applicable law (such as COBRA), and (ii) those set forth in that certain Agreement, dated as of November 8, 2005, by and between Executive and the Company and concerning certain death benefits (which such agreement shall remain in full force and effect in accordance with its terms).Executive and the Company acknowledge and agree that the amounts payable as set forth in this Section 2 expressly supersede and replace the Company’s obligations set forth in Section 4 of the Employment Agreement and that no such amounts under Section 4 of the Employment Agreement shall be payable (except to the extent set forth otherwise in this Section (d)Mitigation; Termination of Certain Benefits.Executive is under no obligation to mitigate damages or the amount of any payment provided for hereunder by seeking other employment or otherwise. (e)Right of Offset.Unless otherwise prohibited by Code Section 409A (as defined below) with respect to any payment hereunder that constitutes “nonqualified deferred compensation” within the meaning of Code Section 409A, the Company may offset any amounts Executive owes Parent, it, or their respective Subsidiaries against any amounts Parent, the Company, or any of their respective Subsidiaries owes Executive hereunder. 3.Release.As a condition to receiving the severance benefits under Section 2 beyond the benefits described in Section 2(a)(i), Executive shall execute and deliver to the Company a general release in the form of Exhibit A attached hereto (the “Release”).The Release shall be executed and delivered (and no longer subject to revocation, if applicable) within sixty (60) days following the Transition Date.The payments which will be made to Executive described herein are conditioned upon the Release being in full force and effect. 4.Option Matters.Notwithstanding anything to the contrary set forth in the Option Agreement, Parent hereby agrees that sixty percent (60%) of the Options (as such terms is defined in the Option Agreement) granted to Executive pursuant to the Option Agreement shall be vested as of the Transition Date.All such vested Options held by Executive shall, notwithstanding any provision to the contrary in the Plan or the Option Agreement, remain vested and exercisable by Executive (in accordance with the terms of the Option Agreement and the Plan) until the later of (a) the fourth (4th) anniversary of the Transition Date, or (b) the second (2nd) anniversary of the Advisory Termination Date, upon which date all such Options shall immediately terminate (such termination date, the “Equity Termination Date”); provided that in no event shall the Equity Termination Date be later than the original expiration date of the Options as set forth under the Plan or the Option Agreement.Executive hereby acknowledges that all Options held by him which are not vested and exercisable as of the Transition Date shall terminate as of such date, without any required action on the part of Parent or any other person.Except as set forth otherwise in this
